DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2021.
Claim Objections
Claims 3 and 9 objected to because of the following informalities:  claims 3 and 9 recite the phrase, “and/or” which has been deemed to render the claim indefinite. For the sake of expediting prosecution, the Examiner will interpret said phrase as meaning “or”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  claim 6 recites, “a resilient housing, wherein the BPS and the modem are included within the an antenna” (Emphasis added). For the sake of expediting prosecution, the Examiner will interpret said claim limitation in a similar manner to the subject matter presented within dependent claim 12 which recites, “a resilient housing, wherein the BPS and the modem are included within the resilient housing; and an antenna”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (U.S. Patent Publication Number 2014/0008984) in view of Horiguchi (U.S. Patent Publication Number 2014/0288781) and in further view of Lawrie-Fussey et al. (U.S. Patent Publication Number 2017/0069144).
Regarding Claim 1:
Kamiyama et al. discloses an apparatus, comprising: a primary power supply (PPS) configured to supply primary power (Fig. 1, main power supply 3 and its related discussion); a PPS sensor configured to measure the power supplied by the PPS and provide a PPS measurement signal indicating an amount of the power supplied by the PPS (Fig. 1, power supply monitoring circuit 30 and its related discussion; see, for example, paragraphs 0061-0064 which disclose circuit 30 is configured to monitor the power supply voltage VCC, and send a signal COMPO indicative of said power, so as to determine whether the voltage is higher or lower than a predetermined value, and outputs a signal COMPO indicative of the measured amount); a backup power supply (BPS) configured to be provided in an emergency (Fig. 1, backup power supply 4 and its related discussion; see, for example, paragraphs 0057-0064 which discloses the backup power supply 4 may be selected due to a power supply voltage VCC failure, power interruption, etc.); and an integrated circuit configured to maintain a clock using the power supplied by the PPS (Fig. 1, real time clock device 1, power supply switching circuit 100, switch control circuit 20, etc., and their related discussion; see, for example, paragraphs 0057-0068 which disclose how the real time clock, RTC, is to be maintained, as well as how a common power supply voltage is to be supplied from the main power supply 3 to the RTC), wherein the integrated circuit is configured to: receive the PPS measurement signal from the PPS sensor (Fig. 1, real time clock device 1, power supply switching circuit 100, switch control circuit 20, power supply monitoring circuit 30, and their related discussion; see, for example, paragraphs 0061-0064 which disclose circuit 30 is configured to monitor the power supply voltage VCC so as to determine whether the voltage is higher or lower than a predetermined value, and outputs a signal COMPO indicative of the measured amount); determine whether the PPS measurement signal falls below a threshold (Fig. 1, real time clock device 1, power supply switching circuit 100, switch control circuit 20, power supply monitoring circuit 30, and their related discussion; see, for example, paragraphs 0061-0064 which disclose circuit 30 is configured to monitor the power supply voltage VCC, and send a signal COMPO indicative of said power, so as to determine whether the voltage is higher or lower than a predetermined value); and maintain the clock using the power supplied by the BPS in response to a determination that the PPS measurement signal has fallen below the threshold (Fig. 1, real time clock device 1, power supply switching circuit 100, switch control circuit 20, power supply monitoring circuit 30, backup power supply 4, etc., and their related discussion; see, for example, paragraphs 0061-0064 which disclose shifting to a backup mode if the output signal CMPO of the power supply monitoring circuit indicates that the power supply voltage VCC is less than the predetermined voltage value VDET). While Kamiyama teaches a backup power supply, Kamiyama fails to teach the BPS configured to be provided in an emergency data system.
However, Horiguchi discloses an apparatus, comprising: a backup power supply (BPS) configured to be provided in an emergency data system and further configured to supply backup power to a modem (Fig. 1, backup battery 26 of the vehicular occupant protection apparatus, backup circuit 7, EDR 9, and their related discussion; see, for example, paragraphs 0021-0027 which discloses a backup battery 26 and backup circuit 7 for providing backup power to an event data recorder (EDR), which in turn is capable of transmitting data and information to, for example, a service center). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kamiyama to provide a backup power supply in an emergency data system, as taught within Horiguchi, so as to ensure power will continue to be supplied to an emergency system, such as an EDR, thereby potentially allowing an emergency system to continue to function and perform its intended use in situations in which an accident, and power failure, may have occurred. Furthermore, the Examiner would like to note that while the teachings of Modified Kamiyama, with regards to Horiguchi, disclose an EDR, sometimes informally referred to as a “black box”, for receiving a backup power, for the sake of expediting prosecution, Horiguchi fails to explicitly teach the EDR includes a modem.
However, Lawrie-Fussey et al. discloses it is known in the art that an EDR/black box will often have “its own GPS, modem/SIM,” (see, for example, paragraph 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 2:
Modified Kamiyama teaches the limitations of the preceding claim 1. Modified Kamiyama, in further view of Kamiyama, discloses further comprising a secure processor, wherein the BPS is further configured to supply the backup power to the secure processor (Fig. 1, switch control circuit 20, backup power supply 4, and their related discussion; see, for example, paragraphs 0057-0064. See also Horiguchi Fig. 1, controller 2, and Lawrie-Fussey, processor 20).
Regarding Claim 4:
Modified Kamiyama teaches the limitations of the preceding claim 2. Modified Kamiyama, in further view of Kamiyama, discloses wherein the integrated circuit comprises the secure processor (Fig. 1, switch control circuit 20 of real time clock device 1, and their related discussion; see, for example, paragraphs 0057-0064, 0068, etc. See also Lawrie-Fussey, Fig. 2, device 2 comprising control module 8, paragraph 0109, etc.).
Regarding Claim 5:
Modified Kamiyama teaches the limitations of the preceding claim 1. Modified Kamiyama, in further view of Kamiyama, discloses wherein the PPS is further configured to recharge the BPS in response to a determination that the BPS is not fully charged (Fig. 1, power supply switching circuit 100, main power supply 3, backup power supply 4, and their related discussion; see, for example, paragraphs 0057-0064, 0075, etc. which discloses that in a normal state, current flows into the backup power supply 4, i.e. charging the BPS, until it has determined the BPS has been fully charged).
Regarding Claim 6:
Modified Kamiyama teaches the limitations of the preceding claim 1. Modified Kamiyama, in further view of Lawrie-Fussey, discloses the emergency data system, wherein the emergency data system is configured to provide an automatic crash notification (Fig. 2, monitoring device 2 and its related discussion; see, for example paragraphs 0003, 0104, 0193, claim 26, etc.) and comprises: the BPS; the modem; a resilient housing, wherein the BPS and the modem are included within the an antenna (Fig. 2, monitoring device 2 further comprising communication interface 18, control module 8, battery 14, etc., and their related discussion; see, for example, paragraph 0026, claim 13, etc. See also the teachings of Horiguchi, Fig. 1 detailing a vehicular occupant protection apparatus including backup battery 26, backup circuit 7, EDR 9, communication circuit 22, communication antenna 25, etc.).
Regarding Claim 7:
Kamiyama et al. discloses a method, comprising: maintaining, with an integrated circuit, a clock using power supply by a primary power supply (PPS) (Fig. 1, real time clock device 1, power supply switching circuit 100, switch control circuit 20, etc., and their related discussion; see, for example, paragraphs 0057-0068 which disclose how the real time clock, RTC, is to be maintained, as well as how a common power supply voltage is to be supplied from the main power supply 3 to the RTC); measuring, with a PPS sensor, the power supplied by the PPS (Fig. 1, power supply monitoring circuit 30 and its related discussion; see, for example, paragraphs 0061-0064 which disclose circuit 30 is configured to monitor the power supply voltage VCC, and send a signal COMPO indicative of said power, so as to determine whether the voltage is higher or lower than a predetermined value, and outputs a signal COMPO indicative of the measured amount); providing, with the PPS sensor, a PPS measurement signal indicating an amount of the power supplied by the PPS (Fig. 1, power supply monitoring circuit 30 and its related discussion; see, for example, paragraphs 0061-0064 which disclose circuit 30 is configured to monitor the power supply voltage VCC, and send a signal COMPO indicative of said power, so as to determine whether the voltage is higher or lower than a predetermined value, and outputs a signal COMPO indicative of the measured amount); determining, with the integrated circuit, whether the PPS measurement signal falls below a threshold (Fig. 1, real time clock device 1, power supply switching circuit 100, switch control circuit 20, power supply monitoring circuit 30, and their related discussion; see, for example, paragraphs 0061-0064 which disclose circuit 30 is configured to monitor the power supply voltage VCC, and send a signal COMPO indicative of said power, so as to determine whether the voltage is higher or lower than a predetermined value); and (Fig. 1, real time clock device 1, power supply switching circuit 100, switch control circuit 20, power supply monitoring circuit 30, backup power supply 4, etc., and their related discussion; see, for example, paragraphs 0061-0064 which disclose shifting to a backup mode if the output signal CMPO of the power supply monitoring circuit indicates that the power supply voltage VCC is less than the predetermined voltage value VDET). While Kamiyama teaches a backup power supply, Kamiyama fails to teach the BPS configured to be provided in an emergency data system.
However, Horiguchi discloses a method, comprising: a backup power supply (BPS) is configured to be provided in an emergency data system and further configured to supply backup power to a modem (Fig. 1, backup battery 26 of the vehicular occupant protection apparatus, backup circuit 7, EDR 9, and their related discussion; see, for example, paragraphs 0021-0027 which discloses a backup battery 26 and backup circuit 7 for providing backup power to an event data recorder (EDR), which in turn is capable of transmitting data and information to, for example, a service center). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kamiyama to provide a backup power supply in an emergency data system, as taught within Horiguchi, so as to ensure power will continue to be supplied to an emergency system, such as an EDR, thereby potentially allowing an emergency system to continue to function and perform its intended use in situations in which an accident, and power failure, may have occurred. Furthermore, the Examiner would like to note that while the teachings of Modified Kamiyama, 
However, Lawrie-Fussey et al. discloses it is known in the art that an EDR/black box will often have “its own GPS, modem/SIM,” (see, for example, paragraph 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Kamiyama to explicitly incorporate a modem within the emergency data system, as taught within Lawrie-Fussey, since, as taught within Lawrie-Fussey, EDRs/black boxes are commonly known to include and incorporate modems (paragraph 0008).
Regarding Claim 8:
Modified Kamiyama teaches the limitations of the preceding claim 7. Modified Kamiyama, in further view of Kamiyama, discloses wherein the BPS is further configured to supply the backup power to a secure processor (Fig. 1, switch control circuit 20, backup power supply 4, and their related discussion; see, for example, paragraphs 0057-0064. See also Horiguchi Fig. 1, controller 2, and Lawrie-Fussey, processor 20).
Regarding Claim 10:
Modified Kamiyama teaches the limitations of the preceding claim 8. Modified Kamiyama, in further view of Kamiyama, discloses wherein the integrated circuit comprises the secure processor (Fig. 1, switch control circuit 20 of real time clock device 1, and their related discussion; see, for example, paragraphs 0057-0064, 0068, etc. See also Lawrie-Fussey, Fig. 2, device 2 comprising control module 8, paragraph 0109, etc.).
Regarding Claim 11:
Modified Kamiyama teaches the limitations of the preceding claim 7. Modified Kamiyama, in further view of Kamiyama, discloses wherein the PPS is further configured to recharging the BPS in response to a determination that the BPS is not fully charged (Fig. 1, power supply switching circuit 100, main power supply 3, backup power supply 4, and their related discussion; see, for example, paragraphs 0057-0064, 0075, etc. which discloses that in a normal state, current flows into the backup power supply 4, i.e. charging the BPS, until it has determined the BPS has been fully charged).
Regarding Claim 12:
Modified Kamiyama teaches the limitations of the preceding claim 7. Modified Kamiyama, in further view of Lawrie-Fussey, discloses wherein the emergency data system is configured to provide an automatic crash notification (Fig. 2, monitoring device 2 and its related discussion; see, for example paragraphs 0003, 0104, 0193, claim 26, etc.) and comprises: the BPS; the modem; a resilient housing, wherein the BPS and the modem are included within the resilient housing; and an antenna (Fig. 2, monitoring device 2 further comprising communication interface 18, control module 8, battery 14, etc., and their related discussion; see, for example, paragraph 0026, claim 13, etc. See also the teachings of Horiguchi, Fig. 1 detailing a vehicular occupant protection apparatus including backup battery 26, backup circuit 7, EDR 9, communication circuit 22, communication antenna 25, etc.).
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (U.S. Patent Publication Number 2014/0008984) in view of Horiguchi (U.S. Patent Publication Number 2014/0288781) in view of Lawrie-Fussey et al. (U.S. Patent Publication Number 2017/0069144) and in further view of Ginter et al. (U.S. Patent Publication Number 2011/0022520).
Regarding Claims 3 and 9:
Modified Kamiyama teaches the limitations of the preceding claims 2 and 8. While Modified Kamiyama teaches a secure processor, Modified Kamiyama fails to teach wherein the secure processor is inaccessible to a user.
However, Ginter et al. discloses wherein the secure processor is inaccessible to a user of the apparatus comprising the secure processor (Fig.’s 6-9, SPU 500 housed within secure processing environment 503 with tamper resistant security barrier 502, and their related discussion; see, for example, paragraphs 0438-0431, 0471-0476) and configured to perform secure transactions and/or manage digital rights based on a time value obtained from the clock (Fig.’s 6-9, rights operating system 602 with SPU 500 and real time clock 528, and their related discussion; see, for example, Abstract, paragraphs 0440, 0442-0463, 0483-0488, 0539, 0604-0618, 2182-02186, etc. which disclose the SPU 500 configured to perform secure transaction management and electronic rights protection with respect to an associated electronic appliance/device, examples including a truck, train, bus, vehicle, etc. as discussed within paragraph 2182). It would have been obvious to one of ordinary skill in the art before the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836